                         Case 1:21-mj-00367-RMM Document 5 Filed 04/13/21 Page 1 of 1



AO 442 (Rev. 11/11) Arrest Warrant




                                                                  UNITED STATES DISTRICT COURT
                                                                                                     for the

                                                                                         District of Columbia


                      United States of America
                                                      v.                                                )
                                                                                                        )        Case: 1:21-mj-00367
                         Paul Russell Johnson                                                           )        Assigned To : Meriweather, Robin M.
                                                                                                        )        Assign. Date: 4112/2021
                                                                                                        )        Description: Complaint wI Arrest Warrant
                                                                                                        )
                                             De/endant

                                                                                      ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED                                             to arrest and bring before a United States magistrate judge without unnecessary delay
(name a/person to be arrested)                                                                               Paul Russell     Johnson
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                        o         Superseding Indictment                    o Information             o   Superseding Information                 II Complaint
o     Probation Violation Petition                                      o   Supervised Release Violation Petition                 o Violation      Notice         0 Order of the Court

This offense is briefly described as follows:

  18 U.S.C. § 111(a)(I),                             (b) - inflicting        Bodily Injury on Certain            Officers;
  18 U.S.C. § 231(a)(3)                            - Obstruction            of Law Enforcement              During Civil Disorder;
  18 U.S.C. §§ 1512(c)(2),                                  2 - Obstruction       of Justice/Congress;
  18 U.S.C. § 1752(a)( 4) - Engaging                                      in Physical     Violence      in a Restricted       Building     or Grounds;
  40 U.S.C. § 5104(e)(2)(F)                                  - Act of Physical        Violence       in the Capitol    Grounds      or Buildings.
                                                                                                                                                  2021.04.12
 Date: __        -"-04-'-'.1-'"12""-1-"'.2""02'"-'1'-----
                                                                                                                          p      t;4JL-           13:56:23 -04'00'
                                                                                                                                    Issuing officer's signature


 City and state:                                            Washington, D.C.                                      Robin M. Meriweather,             U.S. Magistrate         Judge
                                                                                                                                      Printed name and title


                                                                                                     Return

           This warrant was received on (date) L-(                                    I\'2,., /102- \         , and the person was arrested on (date)         4     II'3 I'2()1., \
 at (city and state)            \;ful eiA                     I   \1 \fL,61 j\) \ A              .

 Date:    ~   I\'3 Iun--I
                                                                                                                                        Pl'lnted name and title
